PER CURIAM
Calvin Davis and Sherman Davis ("Appellants") filed a Petition for Discrimination and Retaliation against the Missouri Department of Mental Health (the "Department") alleging they were wrongfully terminated in violation of the Missouri Human Rights Act (the "MHRA"). The trial court entered partial summary judgment in favor of the Department finding Appellants' claims relating to the unlawful conduct on the part of the Department in its decision to terminate Appellants were dismissed because Appellants failed to exhaust their administrative remedies. Appellants proceeded to trial on their remaining claims of discrimination unrelated to termination. Following a jury trial, the trial court entered judgment pursuant to the jury's verdict denying Appellants' remaining claims. Appellants appeal from the trial court's judgment in favor of the Department. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*323The judgment is affirmed pursuant to Rule 84.16(b).